The provision in the decree discharging the special guardian from further consideration of the matter amounted in effect to a removal of the special guardian, but the surrogate was without jurisdiction to appoint a successor after the appeal was perfected to this court, and Ms attempted appointment of a special guardian after the appeal had been perfected was without authority and consequently void. There is notMng in the papers indicating unfitness on the part of the person who has heretofore acted, and inasmuch as he is familiar with the various proceedings wMch have been had in the Surrogate’s Court, the motion is granted, and Robert Burnside is appointed special guardian to represent Albert Charles P. Smith, Bradley Newey Smith and Ruth Kasefang Smith, infants, and Wellington Smith, in the military service of the United States, upon the appeal. Present — Jenks, P. J., Mills, Rich, Blaekmar and Kelly, JJ.